DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/29/2021 and 08/19/2020, 04/22/2020, 12/21/2019, and 08/29/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

ALLOWANCE
Claims 1-13 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The closest prior art by Santo et al. (20110109788 A1) teaches (as in Fig. 4) 
A lens apparatus (2) having: an imaging optical system including a plurality of lenses (L, L1-L4); a first holding member (57) holding at least a first lens closest to an object among the plurality of lenses, a barrel member (62) provided on an outside of the first holding member; and a control unit (10 as in Fig. 2).

The prior arts of the record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; “a control unit configured to control a driving unit configured to move the first holding member, wherein, when focus is at infinity, an edge surface on an object side of the barrel member is positioned on the object side of a surface vertex of an object-side surface of the first lens, and wherein, when focus is at infinity, an edge surface on the object side of the control unit is positioned on the object side of the surface vertex. The prior arts of the records taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742.  The examiner can normally be reached on Monday-Friday, 9:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIPIN PATEL/           Examiner, Art Unit 2872                                                                                                                                                                                             	September 29, 2021

/Joseph P Martinez/           Primary Examiner, Art Unit 2872